SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1197
CA 15-00602
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ANTHONY DESA, M.B., B.S.,
PETITIONER-RESPONDENT,

                      V                                          ORDER

STATE OF NEW YORK, SUNY UPSTATE MEDICAL UNIVERSITY,
WILLIAM D. GRANT, Ed.D., AND STEPHEN J. KNOHL, M.D.,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

WEISBERG & ZUKHER, PLLC, SYRACUSE (DAVID E. ZUKHER OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered March 10, 2014 in a proceeding pursuant to
CPLR article 78. The order, among other things, held respondents in
civil contempt of prior orders of the court.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court